Title: To James Madison from John Dawson, 7 August 1803
From: Dawson, John
To: Madison, James


Dear Sir,
N. York August 7th. 1803.
I am favourd with your letter of the 31. ulto, for which I thank you.
I find that efforts are making in the eastern states and in N. Jersey to form an opposition to the ratification of the convention with France—the ground taken is, that it will be impolitic to give 15 million of dollars, for that which will prove injurious to those states, by withdrawing their inhabitants and thusly giving strength to the southern interest already too strong—this reasoning however falacious and conconsistant [sic] is calculated to excite local prejudices and must be guarded against.
Mr. Edward Livingston has just been with me—at his request I mention to you his wish to go to New Orleans when that business is arrang’d—I ought not here to omit, that it is a point to which I had turnd my attention, but deemd it improper to say any thing untill all matters were settled.
The yellow fever which made its appearance here, has subsided. With real regard Yr friend & servt
J Dawson
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Dawson”). Docketed by Jefferson.



   
   Letter not found.


